Citation Nr: 1034041	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a lung 
disability.

2.  Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease (COPD) and 
restrictive airway disease.

(The issues of (1) whether new and material evidence has been 
submitted to reopen a previously-denied service-connection claim 
for a neck disability; (2) entitlement to service connection for 
a neck disability; (3) entitlement to an increased disability 
rating for service-connected atopic dermatitis, currently 
evaluated 30 percent disabling; and (4) entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to service-connected disability are addressed in a separate Board 
decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1982 to September 1992. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Procedural history

The Veteran's service-connection claim for a lung disability was 
previously denied by the RO in December 1997.  The Veteran did 
not appeal this decision.  Subsequently, in January 2006, the 
Veteran filed a request to reopen his previously-denied lung 
disability claim.  The RO denied this request in the above-
referenced December 2006 rating decision.  The Veteran disagreed 
and perfected an appeal as to this issue.

In March 2010, the Veteran testified at a personal hearing which 
was chaired by the undersigned Veterans Law Judge at the Board's 
offices in Washington D.C.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

At, and subsequent to the March 2010 hearing, the Veteran 
submitted additional argument and medical evidence directly to 
the Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.    See 38 
C.F.R. § 20.1304 (2009).

Referred issue

The Veteran has recently asserted that he has a sleep disorder 
that is secondary to his current lung disability.  See the 
Veteran's March 8, 2010 Statement [asserting that his "sleep 
disorder is related to [his] breathing problems"].  It appears 
that he is raising a claim of entitlement to service connection 
for a sleep disorder on secondary basis.  This issue has not yet 
been addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].


FINDINGS OF FACT

1.  In December 1997, the RO denied the Veteran's claim of 
entitlement to service connection for a lung disability.  
The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's December 1997 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a lung disability.

3.  The evidence of record supports a finding that the Veteran's 
current lung disability is related to his military service.



CONCLUSIONS OF LAW

1.  The December 1997 RO decision which denied the Veteran's 
service-connection claim for a lung disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R.        §§ 3.104, 20.1103 
(2009).

2.  Since the December 1997 RO decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a lung disability.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's lung disability was incurred in or aggravated 
by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a lung 
disability.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen his previously-
denied claim has been received.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and not 
yet final as of that date.

The Board has considered this legislation with respect to the 
Veteran's application to reopen the previously disallowed 
service-connection claim.   38 U.S.C.A.            § 5103(a); 38 
C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant 
matter, given the favorable action taken below regarding the 
Veteran's application to reopen his claim, the Board finds that 
further discussion of VCAA is not required with respect to the 
claim to reopen.  Any error in the duties to notify him of the 
evidence necessary to substantiate his application to reopen, and 
to assist him in the development of his claim to reopen is 
harmless.  


Claim to Reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions that are not timely appealed are 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.
New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's lung disability 
claim was previously denied in a December 1997 decision by the 
RO.  The Veteran did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R.               
§§ 3.104, 20.1103 (2009).

In essence, the Board denied the Veteran's claim because the 
evidence of record at the time failed to demonstrate that the 
Veteran had a current lung disability, or that any such 
disability had its onset in, or was caused by his military 
service.  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after 
December 1997] evidence bears directly and substantially upon 
these matters.

The VA and private treatment reports submitted by the Veteran 
after December 1997 clearly demonstrate that the Veteran now has 
diagnosed lung disabilities, to include asthma, emphysema, and 
bronchitis.  Most recently, the Veteran was also assessed as 
having COPD and "reactive airway disease."  See the Veteran's 
February 9, 2010 VA Pulmonary Function Test examination report; 
see also the April 26, 2010 pulmonary examination report of  Dr. 
V.D.   

The Veteran has also submitted an April 2010 statement from Dr. 
V.D., who pertinently concluded upon examination that the 
Veteran's reactive airway disease was "probably caused by his 
massive exposure during his Iraq deployment."         See the 
April 26, 2010 statement of Dr. V.D.  

The Board finds that the Veteran's recently submitted treatment 
reports, and the April 2010 medical opinion of Dr. M.D. 
constitute new and material evidence as to the issue on appeal.  
As noted above, for the sole purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
Veteran's statements and the medical opinions, although not their 
weight, is presumed for the narrow purpose of determining whether 
sufficient evidence has been submitted to reopen the previously 
disallowed claim for service connection.  See Justus, supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's claim, and presents a reasonable 
possibility of substantiating it.             See 38 C.F.R. § 
3.156 (2009).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a lung disability. 

Claim for Service Connection

VA's statutory duty to assist the Veteran in the development of 
his claim attaches at this juncture.  However, as will be 
discussed below, the Board is granting in full the benefit sought 
on appeal.  Thus, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist in respect to the Veteran's service-connection claim on 
the merits, such error was harmless and will not be further 
discussed.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002);      38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
"Satisfactory evidence" is credible evidence. Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current lung 
disability that was caused by his exposure to hazardous fumes 
during his service in Southwest Asia during the Gulf War. 

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

The evidence of record clearly demonstrates that the Veteran has 
a current lung disability.  Most recently, the Veteran was 
diagnosed with COPD and with restrictive airway disease in 
February and April 2010 respectively.  See the Veteran's February 
9, 2010 VA Pulmonary Function Test examination report; see also 
the April 26, 2010 opinion of Dr. V.D.  Accordingly, current lung 
disability is demonstrated.  Hickson element (1) is therefore 
satisfied.

The Board adds that the Veteran does not appear to have claimed 
service connection based on a theory that his lung disability is 
due to an undiagnosed illness caused by his Persian Gulf service.  
In any event, COPD and restrictive lung disease are manifestly 
diagnosed conditions.  Thus, any Persian Gulf theory of 
entitlement would be untenable.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2009).

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records do not reflect 
that the Veteran complained of, received treatment for, or was 
diagnosed with any disease affecting his lungs during his active 
duty service.  Indeed, the Veteran's August 1992 separation 
examination was pertinently negative as to any problems with the 
Veteran's lungs.  

As noted above, the Veteran has asserted that he was exposed to 
hazardous fumes during his Gulf War service, to include fumes 
from oil fires and from jet fuel.      See the March 2010 hearing 
transcript, pages 19-21.   Pertinently, while serving in 
Southwest Asia, the Veteran performed duties as a stinger gunner, 
and was awarded the Army Commendation Medal for his "sound 
performance in the face of the enemy" providing  air defense 
coverage of the 5th Squadron, 5th Cavalry Regiment that was 
"instrumental in the success of that unit in combat."  See the 
Veteran's Army Commendation Medal Award.  The Board finds no 
reason to doubt the Veteran's assertions of in-service exposure 
to hazardous fumes, as the evidence of record demonstrates that 
the Veteran is in fact a combat veteran, and that the 
circumstances of his described exposure are consistent with the 
circumstances, conditions, or hardships of his service as a 
stinger gunner in Southwest Asia during the Gulf War.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, in-
service injury is demonstrated, and Hickson element (2) is also 
satisfied.  

With respect to crucial Hickson element (3), nexus or 
relationship, the Veteran's pulmonologist, Dr. V.D., specifically 
concluded after reviewing the Veteran's history and conducting an 
examination that the Veteran has worsened reactive airway disease 
that was "probably caused by his massive exposure during his 
Iraq deployment."  See the April 26, 2010 report of Dr. V.D.  
Dr. V.D. considered the Veteran's military service and reported 
symptoms of episodic shortness of breath with cough and sputum 
production since service.  

No medical evidence of record either contradicts the opinion of 
Dr. V.D., or suggests that the Veteran's current lung disability 
was caused by anything other than exposure to hazardous fumes 
during the Veteran's Gulf War service.  Significantly, the 
Veteran has no smoking history.  

The Board adds that the Veteran has continuously complained of 
wheezing and shortness of breath since shortly after his 
separation from service.  See, e.g., the Veteran's February 25, 
1994 and May 16, 1994 Progress Notes [both noting the Veteran's 
complaint of wheezing]; the October 1997 VA examiner's report 
[noting a productive cough with green, yellow, and white sputum, 
and the Veteran's complaint that he sometimes "feels as if he 
will die because of the sharp pain and shortness of breath"]; an 
October 7, 1999 VA History and Physical report [diagnosing 
episodic bronchitis]; a November 7, 2004 VA treatment report 
[noting the Veteran's complaints of episodic shortness of breath 
ever "since he served in [the] gulf war," and diagnosing 
bronchitis]; and February 15, 2006 and March 2, 2007 VA treatment 
reports [diagnosing asthma and emphysema respectively.]  The 
undersigned, having had the benefit of presiding at a hearing in 
this appeal, finds the Veteran's report of a continuity of 
respiratory symptoms since service to be both competent and 
credible.  

In light of Dr. V.D.'s positive nexus opinion, the Veteran's 
competent and credible lay testimony, and the Veteran's 
documented history of respiratory problems since service, the 
Board finds that the evidence of record as a whole supports a 
finding that the Veteran's current lung disability is related to 
his in-service exposure to environment hazardous fumes during 
combat in Southwest Asia.  Hickson element (3) is satisfied, and 
the benefit sought on appeal is allowed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disability is 
reopened.  

Service connection for a lung disability, to include COPD and 
restrictive airway disease, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


